Citation Nr: 1122103	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-10 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to an initial disability rating in excess of 20 percent for a right shoulder disorder.

4.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1961 to September 1964 and from January 2003 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board has recharacterized the issues of entitlement to service connection for PTSD and entitlement to service connection for depression as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of entitlement to a higher initial disability rating for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, depression, and an anxiety disorder, cannot be satisfactorily disassociated from his second period of active duty service.

2.  The Veteran has residuals of a TBI due to a head injury that was sustained during his second period of active duty service.

3.  The Veteran's right knee disability is manifest by subjective complaints of pain and weakness without incapacitating episodes, flexion to 120 degrees, full extension, and no objective evidence of laxity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depression, and an anxiety disorder, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of TBI are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for a rating in excess of 10 percent for a right knee disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in February 2004, November 2004, September 2006, March 2007, and October 2007 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Letters sent in March 2006, September 2006, and 




October 2007 advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  Private and VA treatment records have been associated with the claims file.  The Veteran had an opportunity to testify at a March 2011 Board hearing.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

Although the Veteran's service treatment records are not of record, in July 2005, the RO informed the Veteran of the efforts the RO had made to obtain his service treatment records.  The July 2005 letter also informed the Veteran of alternative sources of evidence.  The Veteran did not respond to the July 2005 letter.  The Board finds that through the July 2005 letter, VA has fulfilled its duty to assist.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.


Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 (2000).

Pursuant to the amended rules of new 38 CFR § 3.304(f)(3)(2010), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

The Veteran claims that he suffers from a psychological disorder as a result of his active duty service.

The Veteran's personnel records show that his military occupational specialties (MOS) were Radio Operator, and later, Transportation.  The Veteran's last Department of Defense form 214 (DD-214) verifies that he participated in Operation Enduring Freedom from January 2003 to September 2003.

An August 2003 Line-of-Duty determination form reflects that while serving in Mezar-e-Sharif, Afghanistan, the Veteran fell off of the back end of a truck in May 2003.  The attending physician indicated that the accident was incurred in the line of duty, was likely to result in a claim against the government for future medical care, and may result in a permanent partial disability.

In March 2004, J.P.B., a fellow soldier, reported that in May 2004, the Veteran fell about five or six feet off the back of a cargo truck.  He indicated that the Veteran fell on several hard stones with the right side of his head and body taking the full blow.  He indicated that the Veteran sustained a very deep cut to his right eyebrow, and it took him about an hour to regain his senses.

In May 2005, a VA psychiatrist noted that the Veteran served and was injured while in Afghanistan.  The psychiatrist indicated that the Veteran experienced a traumatic event, had recurrent and intrusive recollections, recurrent dreams, and distress.  A diagnosis of PTSD was given.

During a VA psychosocial assessment in August 2005, the Veteran reported experiencing dreams since returning from Afghanistan.  He told the examiner that he was involved in indirect combat while in Afghanistan.  He stated that while he was on active duty in Afghanistan, he was always under threat.  He said that when he went into town to get supplies, he always had to go under escort.  He reported that people tried to run over him, and he worried about getting shot.  Since that time, he experienced recurrent nightmares.  A diagnosis of PTSD was given.

During a VA neuropsychology consult in November 2007, the examiner recorded the Veteran's experience of falling off a truck while on active duty.  It was noted that the Veteran often felt depressed and had a diagnosis of depressive disorder.  After examining the Veteran and performing the necessary tests, the examiner concluded that the Veteran had moderate depression as well as moderate PTSD symptomatology.  The neuropsychologist opined that the Veteran's day-to-day difficulties were related to psychological distress to include depression, PTSD, and anxiety.

On VA examination in October 2009, the Veteran reported that while on active duty, he served near an airstrip at Mazar-e-Sharif in Afghanistan.  He said that there were often attempts to fire at the base because of the airstrip.  The Veteran's job was outfitting and supplying the base.  He often had to leave the base to negotiate for products and services.  He recalled ongoing difficulties with the local tribal leaders.  He reported falling off of a truck and hitting his head.  The Veteran denied experiencing any traumatic events after his discharge.  The examiner noted that the Veteran had been diagnosed as having PTSD and depressive disorder.  After interviewing the Veteran, the examiner gave diagnoses of anxiety disorder with posttraumatic features and depressive disorder.

On VA examination in June 2010, the examiner noted that the Veteran reported significant symptoms of anxiety and depression.  The examiner opined that the Veteran's description of emerging emotional and cognitive symptoms upon his return from Afghanistan was consistent with a psychiatric etiology and fit with diagnoses of anxiety disorder with posttraumatic features and depression.  The examiner concluded that it was likely that the Veteran's day-to-day difficulties with mood, anxiety, and concentration experienced since returning from Afghanistan were related to his psychiatric disorders.

In this case, the Board recognizes that the Veteran has received multiple psychiatric diagnoses since returning from his active duty in Afghanistan.  The various diagnoses given by VA medical personnel include PTSD, depression, and anxiety.  The Board particularly notes that all of the VA examination reports indicate that the Veteran has experienced his psychiatric symptoms since his time in Afghanistan; thus, the evidence shows that he has had a continuity of psychiatric symptoms since his active duty.

The Veteran has not received any award or decoration indicative of his participation in combat, such as the Combat Action Ribbon or the Purple Heart Medal.  However, the Board has found the Veteran to be credible.  The Veteran's active duty service during Operation Enduring Freedom was documented in his last DD-214.  His falling off a truck and injuring his head is documented through a Line of Duty determination.  His testimony concerning his stressors is generally consistent with his service records and is thus deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Additionally, the Veteran's account has remained consistent throughout the record.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that he was exposed to traumatic incidents as described during active service.

With respect to whether there is a valid diagnosis of PTSD linked to this confirmed stressor, the Board notes that in May 2005, a VA psychiatrist recounted the Veteran's in-service injury, indicated that the Veteran experienced a traumatic event, had recurrent and intrusive recollections, recurrent dreams, and distress, and gave a diagnosis of PTSD.  Significantly, none of the evidence of record gives any indication of any possible non-service related stressors.  In the Board's opinion, the evidence is supportive of a diagnosis of PTSD linked to his in-service stressor.

In sum, the evidence of record contains medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  The Veteran has experienced a continuity of psychiatric symptoms since his active duty in Afghanistan.  Essentially, the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, depression, and an anxiety disorder, cannot be satisfactorily disassociated from his second period of active duty service.  Accordingly, and by resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, depression, and an anxiety disorder, is warranted.
TBI

In May 2001, a CT scan performed at a private hospital revealed a subdural hematoma.  In June 2001, the Veteran underwent right craniotomy surgery for evacuation of the hematoma.  On follow-up in October 2001, a private examiner reported that there was complete resolution of the subdural hematoma.

As noted above, an August 2003 Line-of-Duty determination form reflects that while serving in Mezar-e-Sharif, Afghanistan, the Veteran fell off of the back end of a truck in May 2003.  The attending physician indicated that the accident was incurrent in the line of duty, was likely to result in a claim against the government for future medical care, and may result in a permanent partial disability.

In March 2004, J.P.B., a fellow soldier, reported that in May 2004, the Veteran fell about five or six feet off the back of a cargo truck.  He indicated that the Veteran fell on several hard stones with the right side of his head and body taking the full blow.  He indicated that the Veteran sustained a very deep cut to his right eyebrow, and it took him about an hour to regain his senses.

On VA examination in October 2004, the examiner recounted the Veteran's prior burr hole surgery in 2001.  The Veteran's in-service fall was also documented.  The examiner opined that the Veteran had recurrent headaches secondary to a head injury.

A VA treatment record from September 2007 recounts the Veteran's history of a fall from a truck while in Afghanistan.  On further evaluation in October 2007, a VA examiner provided a diagnosis of mild TBI with cognitive impairments.  During a November 2007 VA neuropsychology consult, the examiner considered the Veteran's pre-service history of a hematoma as well as his in-service fall.  After performing a series of tests, the examiner concluded that the Veteran had suffered a mild TBI as a result of his fall.

On VA examination in October 2009, the examiner recounted the Veteran's previous head injuries from 2001 and 2003.  After performing neurological testing, the examiner gave a diagnosis of status posttraumatic brain injury with residual posttraumatic headaches, chronic dizziness, mild cognitive dysfunction, depression, hyperhidrosis, and neural behavioral dysfunction.  The examiner noted that the Veteran's first injury appeared more severe than the second.  In a February 2010 addendum, the same examiner cited specific evidence from the claims file and opined that the Veteran's constellation of symptoms following the second head injury was consistent with postconcussive disorder.  He added that a contribution from the prior head injury to the symptoms was likely, but an exact contribution could not be reliably calculated or estimated.  He concluded that it was at least as likely as not that the Veteran's reported symptoms were related to the head injury, and it was difficult to ascertain the contribution of each head injury to the current symptomatology.

The evidence of record clearly shows that the Veteran currently has a diagnosis of mild TBI.  The evidence also clearly shows that the Veteran has suffered two distinct head injuries-one as a civilian in 2001, and one while on active duty in Afghanistan in 2003.  A VA examiner has opined that the Veteran's current symptoms are as likely as not attributable to his history of a fall and has further indicated that he could not reliably separate what symptoms were attributable to which fall.

In Mittleider, the Court noted that "when it is not possible to separate the effects of [a service-connected condition and the non-service-connected condition], VA regulations require reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 61 Fed. Reg. 52, 698 (Oct. 8, 1996).  In this case, a medical examiner noted that the Veteran's TBI symptoms were attributable to both an in-service injury and a civilian injury, but he could not differentiate which fall was responsible for which symptoms.

In light of Mittleider and by extending all reasonable doubt to the Veteran, the Board finds that service connection is warranted for residuals of a TBI, as the Veteran has a documented in-service injury, a present diagnosis of mild TBI, and a competent and credible medical opinion which links the two.

Law and Regulations-Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The Veteran's right knee disability has been evaluated under Diagnostic Code 5260, for limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in October 2004, the Veteran reported experiencing pain over the lateral aspect of the patellofemoral articulation.  He described popping, and it was noted that his knee gave way rarely.  His symptoms were worse with prolonged standing or walking.  He had difficulty climbing and kneeling.  The examiner noted that the Veteran walked with a non-antalgic gait.  The right knee had full extension.  Flexion was to 120 degrees with pain.  There was mild crepitation but no effusion.  The examiner found no varus or valgus instability.  An X-ray revealed minimal degenerative change with peaking of the tibial spines.

On VA examination in June 2009, the Veteran complained of constant pain in his knee.  He reported that his knee locked once or twice a week.  The examiner noted no true instability or swelling.  There was some weakness in the leg due to pain.  No flare-ups or incapacitating events were reported.  There was no inflammatory joint disease.  It was noted that the Veteran had lost the ability to exercise and had difficulty with stairs.  The examiner found no tenderness or swelling.  Right knee flexion was to 120 degrees.  Extension was full.  Repetitive testing revealed pain and weakness but no fatigue.  Repetitive testing did not alter the range of motion.  Lateral and medial stress of the knee showed no laxity.

During the Veteran's March 2011 Board hearing, the Veteran testified that he treated his pain with ibuprofen.  He said that he had lost the ability to exercise.  He related that every so often his knee would give out on him when he was walking.  He related that he could not climb a stairway unless there was a handrail.

Considering the pertinent facts in light of the above-noted criteria, the Board finds that there is no basis for assignment of an initial disability rating higher than 10 percent under DC 5260 or DC 5261.  During the time period relevant to this appeal, the evidence reflects that right knee flexion was limited, at worst, to 120 degrees.  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under DC 5260.

The Board points out that during the time period relevant to this appeal, there has been no evidence of limitation of extension of the right knee.  Hence, the extension measurements are also consistent with no more than a 0 percent (noncompensable) rating under DC 5261.

The Board recognizes that VA examination has revealed subjective complaints of pain and weakness, but without incapacitating episodes.  As indicated by the Veteran's March 2011 hearing testimony, he has had increased pain.  The Board observes that, given the Veteran's painful-albeit, noncompensable-right knee motion, and other symptoms, the initial 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

In this case, given the Veteran's complaints of instability, the Board has alternatively considered whether a higher rating is assignable on the basis of recurrent subluxation or lateral instability.

Under DC 5257 other impairment of the knee, such as recurrent subluxation or lateral instability 10, 20, and 30 percent ratings, are assignable for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

However, based on the objective findings, the Board concludes that there is no basis for assignment of a separate rating under DC 5257.  Despite the Veteran's complaints of instability, there has been no objective evidence of laxity or recurrent subluxation in either knee.  In this regard, instability was not found on objective examination in either the October 2004 or June 2009 VA examination.  In fact, the October 2004 VA examiner recorded the Veteran's complaints of his knee rarely giving out but found that he was unable to reproduce any varus or valgus instability on examination.  Additionally, the June 2009 VA examiner was unable to find laxity in the right knee.  While the Veteran has testified that his knee will occasionally give way, his statements are not supported by the objective medical evidence.  The Board finds that the VA examination reports outweigh the Veteran's contentions as the VA examination reports were created by objective medical personnel impartially reporting the results of a medical examination.  Concerning the Veteran's statements, the Board recognizes that that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds that there is no basis for a separate rating for instability as the VA examination reports outweigh the Veteran's contentions.

The Board has also considered whether there is any basis for assignment of a higher rating for the right knee disability under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, dislocated or removed cartilage, or other deformity, evaluation of the right knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256, 5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

Finally, consideration has also been given regarding whether the schedular standards are inadequate for rating purposes, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the service-connected disability.  Additionally, the Veteran has not asserted that his left knee disability interferes markedly with his employment.  The Board notes that he has not been hospitalized for this disability during the pendency of this appeal.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for a staged disability rating of the Veteran's right knee disorder, pursuant to Fenderson, and that the claim for an increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and depression, is granted.

Service connection for residuals of a traumatic brain injury is granted.

An initial disability rating in excess of 10 percent for a right knee disorder is denied.


REMAND

During the Veteran's March 2011 Board hearing, the Veteran asserted that the symptomatology he experiences due to his service connected right shoulder disorder has increased since his last VA examination.  Further, increased shoulder pain and an inability to carry objects are symptoms capable of lay observation, and so the Veteran's statements concerning increased pain and weakness are considered competent.

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  In consideration of the Veteran's competent statements regarding an increase in the severity of his symptoms, the Board finds that the Veteran should be afforded a new VA examination in connection with his claim for a higher disability rating for his right shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all outstanding VA medical records pertaining to the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination of his right shoulder disorder, by appropriate physician(s), at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the right shoulder (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

3.  After completion of the above and any additional development deemed necessary, the issue of entitlement to an increased disability rating in excess of 20 percent for a right shoulder disorder should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


